 

F|LED
December 26, 2018

, ` DlsTRlcT couRT
,-; lcT oF
*r.n=-

UNITED STATES DISTRICT COURT FOR THE

  

EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:l8-CR-00258-JAM-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
HEIDI PHONG, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release HEIDI PHONG, Case No. 2:18-CR-00258-
J_AM, Charge l8 USC § 1956; 21 USC 8 846 , from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
l_ Bail Posted in the Sum of $400,000.00
__\/_ Secured Appearance Bond
Appearance Bond With 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
__\f__ (Other) With Pretrial Release Sunervision and Conditions of
Release bv 5:00 PM as stated on the record in open
L>Ll_fl~__

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

lssued at Sacramento. CA on December 26. 2018 at 2230 PM .

By /s/ Deborah Barnes

 

Deborah Barnes
United States Magistrate Judge

 

 

